Citation Nr: 9923324	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.   97-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service-connection for a heart condition.


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from February 1945 to April 
1946.  Additionally, he had active duty for training 
(ACDUTRA) for the following periods: May 1961 to June 1961, 
June 1963, May 1964 to June 1964, May 1965 to June 1965, May 
1967 to June 1967, May 1968 to June 1968, June 1969, May 1970 
to June 1970, May 1971 to June 1971, June 1972, July 1973 to 
August 1973, and May 1974 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  A chronic heart disease was not shown during the 
veteran's period of active duty in 1945 and 1946 or during 
the first year thereafter.

2.  There is no competent evidence of record that shows the 
appellant has a heart disease that began in or increased in 
severity during service.


CONCLUSION OF LAW

A claim for service connection for a heart condition is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with active service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Active service includes any period of active duty 
for training during which the individual was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and cardiovascular 
disease became manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

A claimant has " the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a) (West 1991).  If he or she has not presented such 
evidence, the appeal fails as to that claim, and the Board is 
under no duty to assist the appellant in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. §§ 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the inservice 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. At 495.  With regard to showing of a 
chronic disability in service, chronicity could be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period.  Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Service medical records include a March 1945 medical record, 
which indicates the appellant had a soft systolic murmur.  An 
April 1946 discharge examination report indicates his 
cardiovascular system was normal.  A quadrennial examination 
dated during a period of active duty for training in June 
1971 indicates that he had a systolic heart murmur.  An 
electrocardiogram was normal.

Post service medical records include a July 1975 quadrennial 
examination that indicates the appellant had arteriosclerotic 
heart disease and history of angina pectoris.  He reported 
that he had had a 3-month episode of angina pectoris and that 
he was taking nitroglycerin as needed as prescribed by his 
private physician.  An electrocardiogram was reported to be 
abnormal.  

A January 1997 VA examination indicates the appellant's heart 
had normal sinus rhythm, no murmurs, and no gallops.  He had 
good arterial pulse.  He had a chest x-ray and 
electrocardiogram performed.  His electrocardiogram was 
normal.  The examiner opined that there was no significant 
heart disease found.

The Board has considered the appellant's claim for 
entitlement to service-connection for a heart condition and 
concludes the claim is not well grounded.  Initially, it is 
noted that chronic heart disease was not shown during his 
active duty in 1945 and 1946, nor was heart disease shown 
within one year of discharge from that period of active duty.  
Although a heart murmur was noted on an examination in 1945, 
it was not shown on service discharge.  That murmur also was 
not shown to represent a chronic heart disability.  Although 
service connection will be granted for chronic disease shown 
in service, this rule does not mean that any abnormality of 
heart action or heart sounds will permit service connection 
for disease of the heart.  38 C.F.R. § 3.303(b) (1998).  No 
chronic heart disease was shown during his period of active 
duty or within year year of discharge therefrom.  

It is the appellant's contention that his heart disease began 
during subsequent periods of Reserve service.  However, a 
January 1997 VA examination report indicates the appellant 
does not have a significant heart condition.  Absent proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since there is no 
competent evidence of a currently existing heart disability, 
his claim must fail.  38 C.F.R. § 3.303 (1998); Caluza, 
supra.  The Board acknowledges that a July 1975 quadrennial 
examination report indicates he had arteriosclerotic heart 
disease and a history of angina pectoris.  However, his 
service medical records do not confirm any basis for such 
diagnosis.  It is obvious that the diagnoses of 
arteriosclerosis and a history of angina pectoris on that 
examination were based on the history reported by the 
appellant, since there are no findings reported on the 
examination to support the diagnoses.  This examination does 
not show a present heart disability.  

The Board also notes that the medical records do not indicate 
the appellant suffers from severe or chronic heart problems 
which began during a period of service.  Even assuming that 
the 1995 examination demonstrated the presence of heart 
disease, the fact that it was noted on an examination during 
a brief period of ACDUTRA (and there is no verification that 
he was on ACDUTRA at the time of the 1975 examination) does 
not establish that the condition began during that brief duty 
period.  Here, there is no medical evidence that shows a 
heart condition began during one of his brief (approximately 
two week) periods of ACDUTRA.  Since, there is no competent 
evidence to show he incurred or aggravated a heart disability 
while in service, his claim must fail.  38 C.F.R. § 3.303 
(1998); Caluza, supra.  

The Board has considered the appellant's contentions that in 
1975 while he was involved in ACDUTRA he was treated for a 
heart condition and that he should be service connected for 
the heart disease that was first discovered and treated at 
that time.  The Board first notes, however, that at the time 
of that examination he gave a prior history of angina 
pectoris and treatment by a private physician.  His statement 
that heart disease was first discovered at the time of that 
examination is blatantly incorrect and incredible.  More 
importantly, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  His lay assertions will not support 
a finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the appellant is 
competent himself based on medical training and professional 
status to render a medical diagnosis or opinion.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Grottveit, 5 Vet. App. at 92, 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the appellant has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, the appellant was advised of the type of 
evidence needed in the statement of the case sent to him, and 
there is nothing in the record which suggests the existence 
of any additional evidence that might render plausible this 
claim that is not currently well grounded on the bases of in-
service incurrence and a medical nexus.



ORDER

Entitlement to service-connection for a heart condition is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

